United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
GENERAL SERVICES ADMINISTRATION,
)
FEDERAL SUPPLY SERVICES, HEARTLAND )
REGION, Kansas City, MO, Employer
)
___________________________________________ )
C.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1327
Issued: July 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 3, 2006 which affirmed a decision by the
Office denying his claim for an emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On September 7, 2004 appellant, then a 55-year-old information technology specialist,
filed an occupational disease claim alleging that he developed post-traumatic stress disorder due
to overwork, stress and denial of leave. He became aware of his illness in April 1992 and

realized that it was caused or aggravated by his work on August 7, 2004. Appellant stopped
work on August 9, 2004 and returned to light duty on September 7, 2004.
Appellant submitted records from the Veterans Administration Medical Center (VAMC)
dated September 2, 2004 which noted that he presented with depression and post-traumatic stress
disorder. He was treated by Dr. Daryl Richey, a staff psychologist, who noted that appellant had
a number of convergent psychosocial stressors over the prior several months culminating with
excessive work demands including 16-hour days and a marital crisis. Dr. Richey advised that
appellant’s depression recently worsened, his symptoms of post-traumatic stress disorder were
exacerbated and he degraded to a panic attack which resulted in a psychiatric admission on
August 7, 2004. He diagnosed major depression, moderate post-traumatic stress disorder,
chronic adjustment reaction with mixed depression, anxiety and marital problems. Appellant
also submitted a job description for an information technology specialist.
On September 28, 2004 the Office asked appellant to submit additional factual and
medical information, including a detailed description of the employment factors or incidents that
he believed contributed to his claimed illness. The Office also requested that the employing
establishment comment on appellant’s claim.
Appellant submitted VAMC medical records from April 1974 to July 22, 2003. He was
treated for various conditions including an inner ear condition, dizziness, post-traumatic stress
disorder due to a tour of duty in Vietnam, alcohol abuse, Diazepam abuse and marital problems.
Appellant was admitted to the VAMC hospital from August 7 to 13, 2004 for increased
depression and anxiety. On August 8, 2004 Dr. Susan L. Siegfried, a Board-certified
psychiatrist, treated appellant for anxiety due to psychosocial stressors including his work
schedule, marital problems and alcohol abuse. She diagnosed depression, post-traumatic stress
disorder, tobacco dependence, possible bipolar disorder, Meniere’s disease and alcohol
withdrawal. Appellant was readmitted to the VAMC hospital from September 27 to October 1,
2004 due to anxiety. Dr. Siegfried noted that appellant attempted to work the previous week but
became anxious and reported his job and marital difficulties as significant stressors. Appellant
was treated by Dr. Richey, who, on September 27, 2004, diagnosed major depression, posttraumatic stress disorder, history of alcohol abuse in early remission and panic disorder.
In an October 20, 2004 statement, appellant alleged that he was forced to work in a
hostile environment and noted that he had too many tasks to perform, was pressured to quickly
complete tasks and was spoken to abusively by the director of the National Customer Service
Center (NCSC), Larry Schroyer, on August 6, 2004. Mr. Schroyer refused to postpone the
renovation of the workstations in building four even though the computer refresh was scheduled
to take place at the same time. Appellant was not paid overtime or compensated for extra time
that he worked during December 2003 and January 2004 and while on leave from December 18,
2003 to January 9, 2004. His request for leave from June 14 to July 16, 2004 was improperly
denied. Appellant was directed to perform tasks not in his position description between May and
July 2004 including unloading two trucks with a forklift, hanging pictures and setting up a
microwave and refrigerator. He was directed to investigate three employees who were suspected
of misusing their computers at work. Appellant was directed to transfer his training package to a
new employee just before he became ill in August 2004 so that the new employee could be sent
for training. On August 6, 2006 the director of NCSC asked appellant’s supervisor, Everett J.

2

Plank, when the new flat monitors would be positioned and appellant answered by objecting to
the task, and the director addressed appellant rudely by telling him that he asked the question of
Mr. Plank, not appellant, which caused appellant to be visibly upset. Appellant’s administrative
access to the computer system was removed on August 27, 2004. From March to August 2004,
he performed his regular assigned tasks, including tasks associated with the refresh and
replacement of computer equipment scheduled for June and July 2004, but also additional tasks
for the conversion to Active Directory hardware and renovation of the workstations for the
NCSC, and in prior years, he did not have the additional tasks to perform at the same time.
Appellant worked more than a regular 40-hour workweek to perform the job tasks associated
with the refresh and replacement of computer equipment, the conversion to Active Directory and
renovation of the workstations for the NCSC during the four-week period June 28 to
July 24, 2004. Beginning on April 23, 2004, he began planning for the renovation of the
workstations for the NCSC; however, the initial furniture phase plan changed due to coordination
problems which frustrated appellant.
The employing establishment submitted an undated statement from appellant’s
supervisor, Mr. Plank, who noted that appellant served as the senior information technology
specialist and technical project expert. Appellant was involved in a project to convert the
employing establishment to an Active Directory and refresh and replace the computer equipment
with new machines utilizing the Microsoft SP operating system with new flat screen monitors
and associated keyboards. Mr. Plank indicated that this project was routinely scheduled every
three years and that appellant handled the necessary tasks with ease. However, the system was
also being converted to the Active Directory. In prior years, the employer contracted for four
additional help desk technicians to be monitored by appellant. However, due to a procedure
change, these four technicians were available through the employing establishment help desk by
submitting a ticket for their services. Mr. Plank indicated that appellant worked light duty since
his return in August 2004 and other administrators and information technology specialist interns
took over appellant’s duties such as help desk tickets and accessing the computer equipment
replaced by the refresh program. He indicated that appellant had strong opinions on information
technology operations and disagreed with the Deputy Regional Administrator as to
implementation of the programs.
Mr. Plank advised that in the past year the information technology staff was augmented
by the hiring of an information technology specialist and a fleet management director. Appellant
was resentful of their hiring and had frequent disagreements with these employees over office
policies. He advised that in 2004 the NCSC planned to renovate their workstations during the
same time as the computer refresh was scheduled. The initial furniture phase plan changed due
to coordination problems which frustrated appellant and caused a communication problem
between the NCSC director, Mr. Schroyer, and appellant. Mr. Plank was unaware of appellant’s
history of post-traumatic stress disorder and thought appellant was seeking treatment for
Meniere’s disease. He advised that appellant had an extensive history of community volunteer
efforts. Mr. Plank indicated that, on August 6, 2004, Mr. Schroyer inquired as to when the new
flat monitors would be positioned on the furniture and this inquiry frustrated appellant and
caused him to interrupt Mr. Schroyer with objections. Mr. Schroyer advised appellant that he
was addressing Mr. Plank and Mr. Plank responded by noting that the department was delaying
the project while the refresh cycle was completed. Mr. Plank noted that appellant was visibly
upset and requested a reassignment anywhere outside of his position. On August 7, 2004 he was
3

advised by appellant’s wife that appellant was hospitalized for post-traumatic stress disorder.
After appellant returned to work, he informed Mr. Plank that his wife left him because he was
drinking and he feared losing his family and farm.
Mr. Plank advised that appellant’s behavior on occasion created an uncomfortable work
environment. Specifically, appellant would barter with employees who asked for assistance and
would agree to perform certain tasks in exchange for cookies. This behavior would make all
levels of managers and associates uncomfortable and created hostility against the information
technology program. In two instances, female associates requested that appellant refrain from
talking to them as he made them uncomfortable. On August 27, 2004 appellant commented that
he could send Mr. Plank a computer virus at any time. Mr. Plank advised that he subsequently
removed appellant’s computer administrative access for fear of being sent a virus. He advised
that he worked with appellant since 1997 and appellant performed his normal duties and tasks
from January to August 2004 with the addition of the conversion to Active Directory and the
renovation of the NCSC. Regarding overtime and compensatory time, prior to 2003, appellant
documented his time on a “cuff” sheet; however, in 2003, the employing establishment moved to
a Lotus based data file which appellant resisted. Mr. Plank and appellant had many discussions
over his desire for appellant to accept overtime pay in place of compensatory time and suspected
appellant wanted to carry over a large number of annual leave hours into 2005. Mr. Plank
indicated that appellant submitted a leave request on May 10, 2004 for 192 hours for the period
of June 14 to July 16, 2004 and for 8 hours on July 22, 2004. This was during the computer
refresh and continuation of operations exercise and was denied for work-related reasons.
Mr. Plank asserted that appellant’s various work assignments and responsibilities since 1992 did
not cause a psychiatric illness. Rather, appellant’s condition was the result of his military
experiences and pending divorce.
In an October 13, 2004 report, Dr. Richey addressed his treatment appellant since
August 16, 2004. He diagnosed recurrent major depressive disorder, chronic post-traumatic
stress disorder, alcohol dependence and panic disorder. Dr. Richey advised that appellant could
work but not at the level required for his computer position. Appellant submitted electronic mail
dated from 2003 to 2004 which addressed computer training schedules, rollouts of specific
software programs, types of software programs, virus software programs, computer equipment
needed by staff and personnel computer problems. Appellant submitted emails which indicated
that his overtime request was approved. In an email dated July 22, 2004, appellant’s leave
request was denied.
In a March 4, 2005 decision, the Office denied appellant’s claim finding that the claimed
emotional condition did not occur in the performance of duty.
Appellant requested an oral hearing which was held on January 25, 2006. He testified
that, on August 6, 2004, the director of NCSC inquired when the monitors would be installed and
he tried to explain but was abruptly stopped. Appellant stated that, when he went home that day,
his wife told him she was leaving him. He testified that he served in Vietnam from 1970 to 1971
and had a service-connected disability for post-traumatic stress disorder which was increased to
30 percent in April 2004. Appellant stated that when coworkers asked for assistance he indicated
that he would jokingly indicate that he would help if he was provided with cookies; however,
none of the employees indicated that they were uncomfortable with his behavior. He denied

4

telling Mr. Plank that he could send him a virus any time, rather, he indicated that in 2003 they
had a conversation on how easy it was to send a virus. Appellant submitted several timesheets
showing that from June 28 to July 2, 2004 he worked 55.05 hours, from July 4 to 10, 2004 he
worked 60.45 hours, from July 12 to 17, 2004 he worked 78.05 hours and from July 19 to 24,
2004 he worked 57.30 hours.
In an April 3, 2006 decision, the hearing representative affirmed the March 4, 2005
decision but accepted three employment factors as compensable. Appellant established that,
from March to August 2004, he performed his regular assigned tasks, including tasks associated
with the refresh and replacement of computer equipment scheduled for June and July 2004, but
also additional tasks for the conversion to Active Directory hardware and renovation of the
workstations for NCSC. He worked more than a regular 40-hour workweek in order to perform
the job tasks associated with the refresh and replacement of computer equipment, the conversion
to Active Directory and renovation of the workstations for NCSC during the four-week period
June 28 to July 24, 2004. Beginning on April 23, 2004, appellant began planning for the
renovation of the workstations for NCSC; however, the initial furniture phase plan changed due
to coordination problems. The claim was denied as the medical evidence did not attribute
appellant’s emotional condition to these accepted factors.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out his employment duties, and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of an in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.5
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

5

There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to his regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant alleged that he was harassed and worked in a hostile work environment. He
noted that he had too many tasks, he was pressured to quickly complete tasks and Mr. Schroyer
spoke to him in an abusive manner on August 6, 2004. To the extent that incidents alleged as
constituting harassment by a supervisor are established as occurring and arising from appellant’s
performance of his regular duties, these could constitute employment factors.9 However, for
harassment to give rise to a compensable disability under the Act, there must be evidence that
harassment did in fact occur. Mere perceptions of harassment are not compensable under the
Act.10
The factual evidence fails to support appellant’s claim regarding harassment. Mr. Plank
indicated that appellant had strong opinions on information technology operations and often
disagreed with the Deputy Regional Administrator. He advised that in 2004 NCSC planned to
renovate their workstations during the same time as the computer refresh was scheduled and the
initial furniture phase plan changed due to coordination problems. Appellant became frustrated
and a pattern of communication problems arose. Mr. Plank further noted that appellant would
6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

6

barter with employees who asked for assistance which made all levels of managers and
associates uncomfortable and created hostility against the information technology program. The
factual evidence fails to support appellant’s claim that he was harassed by his supervisor and the
director of NCSC.11 Rather the evidence supports that appellant failed to respond to reasonable
requests and had difficulty communicating with administrators and coworkers.
Appellant also alleged that, on August 6, 2006, Mr. Schroyer addressed him rudely when
appellant responded to a question regarding the placement of monitors. He did not submit
evidence or witness statements in support of his allegation and his supervisor denied that
appellant was spoken to in an abusive manner or was harassed. General allegations of
harassment are not sufficient12 and in this case appellant has not submitted sufficient evidence to
establish disparate treatment by his supervisor.13 Although he alleged that his supervisors
engaged in actions which he believed constituted harassment, he provided no corroborating
evidence, or witness statements to establish his allegations.14 Additionally, Mr. Plank has
refuted such allegations. Thus, appellant has not established a compensable employment factor
under the Act with respect to the claimed harassment.
Other allegations by appellant regarding his work assignments relate to administrative or
personnel actions. In Thomas D. McEuen,15 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
not covered under the Act as such matters pertain to procedures and requirements of the
employer and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under the Act would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.16
Appellant alleged that the director of NCSC, Mr. Schroyer, refused to postpone the
renovation of the workstations in building four even though the computer refresh was scheduled
to take place at the same time. The Board has found that an employee’s complaints concerning
the manner in which a supervisor performs his duties as a supervisor or the manner in which a
supervisor exercises his supervisory discretion fall, as a rule, outside the scope of coverage
provided by the Act. This principle recognizes that a supervisor or manager in general must be
11

See Michael A. Deas, 53 ECAB 208 (2001).

12

See Paul Trotman-Hall, 45 ECAB 229 (1993).

13

See Joel Parker, Sr., supra note 10 (finding that a claimant must substantiate allegations of harassment or
discrimination with probative and reliable evidence).
14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

See Thomas D. McEuen, supra note 6.

16

See Richard J. Dube, 42 ECAB 916, 920 (1991).

7

allowed to perform his duties that employees will at times dislike the actions taken, but that mere
disagreement or dislike of a supervisory or management action will not be actionable, absent
evidence of error or abuse.17 The evidence indicates that the employing establishment acted
reasonably. Appellant has presented no corroborating evidence to support that the employing
establishment erred or acted abusively with regard to this allegation and the employing
establishment denied acting improperly. Thus he has not established administrative error or
abuse in the performance of these actions and therefore it is not compensable under the Act.
Appellant alleged that he was not paid overtime or given compensatory time for the extra
time he worked during December 2003 and January 2004 and from December 18, 2003 to
January 9, 2004 and that his request for leave from June 14 to July 16, 2004 was denied. The
Board notes that the handling of leave requests and attendance matters are generally related to
the employment, they are administrative functions of the employer and not duties of the
employee.18 The Board finds that the employing establishment acted reasonably in this
administrative matter. Mr. Plank noted that appellant’s leave request for June 14 to July 16,
2004 and for July 22, 2004 coincided with the computer refresh and continuation of operations
exercise. Appellant’s presence during the implementation of these programs was necessary as he
was the senior information technology specialist and technical project expert so that his leave
request was denied for work-related reasons. Also, the record reveals that overtime was
approved on July 12 to 14 and 16, 2004. Appellant has not shown that the employing
establishment erred or acted abusively in this matter.
Appellant alleged that he was directed to perform tasks not in his position description
between May and July 2004 which included unloading two trucks with a forklift, hanging
pictures and setting up a microwave and refrigerator and investigating three employees who were
suspected of misusing their computers at work. He further alleged that he was directed to
transfer his training package to a new employee just before he became ill in August 2004 and his
administrative access to the computer system was improperly removed on August 27, 2004. The
Board notes that the assignment of work is an administrative function19 and the manner in which
a supervisor exercises his or her discretion falls outside the ambit of the Act. Absent evidence of
error or abuse, appellant’s mere disagreement or dislike of a managerial action is not
compensable.20 The Board finds that appellant has not offered sufficient evidence to establish
error or abuse regarding his work assignments. The evidence does not establish that the
employing establishment acted unreasonably. Mr. Plank indicated that appellant worked light
duty since August 2004 and other administrators and information technology specialist interns
had assumed appellant’s duties during appellant’s absence and part-time tenure. He further
advised that he removed appellant’s computer administrative access for security purposes after
appellant commented on August 27, 2004 that he could send him a virus at any time. The Board
has also held that denials by an employing establishment of a request for a different job,
17

See Marguerite J. Toland, 52 ECAB 294 (2001).

18

See Judy Kahn, 53 ECAB 321 (2002).

19

Donney T. Drennon-Gala, 56 ECAB ___ (Docket No. 04-2190, issued April 26, 2005).

20

See supra note 18. See also Barbara J. Latham, 53 ECAB 316 (2002).

8

promotion or transfer are not compensable factors of employment under the Act, as they do not
involve appellant’s ability to perform his regular or specially assigned work duties, but rather
constitute appellant’s desire to work in a different position.21 The employing establishment has
either denied appellant’s allegations or explained the reasons for its actions in these
administrative matters. Appellant has presented no corroborating evidence to support that the
employing establishment acted unreasonably. He has not established a compensable factor of
employment in this regard.
The Office accepted that appellant established compensable factors of employment with
respect to his work from March to August 2004. Appellant performed his regular assigned tasks,
including tasks associated with the refresh and replacement of computer equipment scheduled for
June and July 2004, but also additional tasks for the conversion to Active Directory hardware
and renovation of the workstations for the NCSC. The record supports this finding as Mr. Plank
noted that appellant served as the senior information technology specialist and technical project
expert and was responsible for converting the employing establishment to an Active Directory
and to refresh and replace the computer equipment. Appellant also established a compensable
factor of employment with respect to the fact that he worked more than a regular 40-hour
workweek in order to perform the job tasks associated with the refresh and replacement of
computer equipment, the conversion to Active Directory and renovation of the workstations for
the NCSC during the four-week period June 28 to July 24, 2004. He established as a
compensable factor of employment that, as of April 23, 2004, he began planning for the
renovation of the workstations for NCSC but that the initial furniture phase plan changed due to
coordination problems.
However, appellant’s burden of proof is not discharged by the fact that he has established
an employment factor which may give rise to a compensable disability under the Act. To
establish his occupational disease claim, appellant must also submit rationalized medical
evidence establishing that his claimed conditions are causally related to the accepted
compensable employment factor.22 While it is not disputed that appellant has an emotional
condition, the medical evidence does not explain how or why the accepted employment factors
caused or contributed to the emotional condition.
Appellant submitted various VAMC medical records from April 1974 to July 22, 2003, in
which appellant was treated for an inner ear condition, dizziness, post-traumatic stress disorder
related to military service in Vietnam, alcohol abuse, Meniere’s disease and marital problems.
None of these reports, however, mention any of the established employment factors as
contributing factors to appellant’s condition.
Appellant submitted records relating to his VAMC hospital admission from August 7
to 13, 2004 for increased depression and anxiety. In a note dated August 8, 2004, Dr. Siegfried
advised that appellant presented with overwhelmed psychosocial stressors including his work
schedule and marital problems with increased alcohol consumption. She diagnosed depression,
post-traumatic stress disorder, alcohol withdrawal and other conditions. Regarding appellant’s
21

Donald W. Bottles, 40 ECAB 349, 353 (1988).

22

See William P. George, supra note 14.

9

VAMC admission from September 27 to October 1, 2004, for treatment of anxiety, Dr. Richey,
on September 27, 2004, diagnosed major depression, post-traumatic stress disorder, history of
alcohol abuse in early remission and panic disorder. However, none of these treatment notes and
reports provides a rationalized medical opinion from a physician establishing that appellant has
an emotional or physical condition that is causally related to the accepted compensable
employment factors.23 Although Dr. Siegfried generally notes appellant’s work schedule as a
stressor, she does not specifically reference the accepted employment factors or explain how
such factors caused or contributed to appellant’s claimed condition.
Similarly, reports from Dr. Richey dated September 2 and October 13, 2004 noted that
appellant presented with depression and post-traumatic stress disorder. He indicated that
appellant had a number of convergent psychosocial stressors over the last several months
culminating with excessive work demands including working 16-hour days. The psychologist
diagnosed major depression, moderate post-traumatic stress disorder, chronic adjustment
reaction with mixed depression, anxiety, alcohol dependence and panic disorder and marital
problems and recommended appellant make arrangements for reduced work demands. However,
as noted above, none of the treatment notes provide a rationalized medical opinion explaining
how appellant’s emotional condition was causally related to the accepted compensable
employment factors. Although Dr. Richey referenced appellant’s extended work hours he did
not explain how this specifically caused or contributed to appellant’s claimed condition. For
example, Dr. Richey did not explain the reasons why working extended hours on specific dates
would have caused or aggravated a diagnosed emotional condition and why any such condition
would not have been the result of nonwork-related factors such as marital problems or alcohol
abuse.
The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed conditions are causally related to the accepted compensable
employment factors.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

23

Id.; see also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical
reports not containing rationale on causal relationship are entitled to little probative value).

10

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

